Citation Nr: 0525151	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-21 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 5, 2003, 
for a grant of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a Decision Review Officer decision in March 2003 by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDINGS OF FACT

1.  The date of claim for TDIU was December 16, 2002.

2.  Entitlement to TDIU did not arise prior to March 5, 2003.


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 5, 2003, 
for a grant of entitlement to TDIU is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.159, 3.340, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the appellant's case, with regard to his claim of 
entitlement to TDIU, the RO furnished him with a 38 U.S.C. 
§ 5103(a) notice letter in December 2002, prior to the 
adjudication of his claim.  VA's General Counsel has held 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement which raises a new issue, 
38 U.S.C. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Therefore, the Board finds that further 
notification pursuant to the VCAA and its implementing 
regulations is not required.

VA has fulfilled the duty to assist pursuant to the VCAA and 
its implementing regulations.  With regard to the issue of an 
earlier effective date for TDIU, the veteran and his 
representative have not identified any existing additional 
evidence which would be relevant to the determination of the 
date of claim for that benefit or to the determination of the 
date on which entitlement to that benefit arose.  Therefore, 
the Board finds that further assistance is not required and 
the case is ready for appellate review.

II. Legal Criteria

A. Earlier Effective Date 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

A TDIU award is an award of increased disability compensation 
for purposes of assigning an effective date.  See Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).



B. Claim 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2004).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service 
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen  
38 C.F.R. § 3.157(b) (2004).  The date of outpatient or 
hospital examination or the date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2004).

C. Criteria for Entitlement to TDIU    

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Marginal employment 
shall not be considered substantially gainful employment.  
For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist on 
a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop) when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2004).  The poverty 
threshold for 2004 for an individual under 65 years of age 
was $9827.  See U.S. Census Bureau, Housing and Household 
Statistics Division report (August 30, 2005).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2004). 



D. Competent Medical Evidence   

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2004).

III. Factual Background

In letters to VA dated in September 2002 and in November 
2002, a supervisor at an insurance adjusting company reported 
that the veteran had been employed full-time by the agency 
since February 1988 as a field claims investigator but that 
in approximately 1997-1998 the veteran began to have what 
could be described as "mood swings" and that for the past 
three or four years he had been having what could only be 
described as "temper tantrums" in the workplace.  The 
supervisor stated that consideration had been given to 
terminating the veteran's employment but that he had so far 
been permitted to continue his employment as an insurance 
adjuster.  He said that it was the company's belief that the 
veteran needed counseling.

The record reveals that in late August 2002 the veteran 
sustained injuries in a motor vehicle accident.  On November 
27, 2002, a statement was received by VA from the veteran in 
which he said that, "I am always on the verge of anger and 
depression and it no longer takes much to get me there.  I 
have no friends except a couple of work friends, but I only 
associate with them on few occasions to play golf or talk 
around the office.  I have been off work due injury [sic] 
about 8 weeks, and have found being home, and alone, just to 
hang loose and not associate with persons or situations has 
been pleasant, but I am returning to work soon, which 
frightens me, and I don't know why."

In a letter dated December 9, 2002, a VA rehabilitation 
counselor informed the veteran that, after a counseling 
session with the veteran that day, action had been stopped on 
an application which he had filed for VA Vocational 
Rehabilitation and Employment services.  She advised the 
veteran that a determination had been made that it was 
infeasible for him to obtain, maintain, and retain 
competitive employment due to the severity of his service 
connected and non-service connected disabilities, which 
included PTSD evaluated as 50 percent disabling and the non-
service connected disabilities of  chronic back pain with a 
history of multiple back surgeries and heart disease with a 
history of coronary artery bypass graft surgery in April 1998 
and coronary angioplasty with placement of stents in July 
2002.

On December 16, 2002, a formal claim for TDIU on VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
On Unemployability, was received from the veteran.  On the 
claim form, the veteran stated that: he had completed two 
years of college and also completed paralegal studies in 
1988; the service connected disability which prevented him 
from securing or following any substantially gainful 
occupation was PTSD; he last worked full time on August 28, 
2002; and the date on which he became too disabled to work 
was September 3, 2002.  However, the veteran also stated on 
the claim form that he had been employed by the insurance 
claims adjusting company from February 1987 to "present/WC 
don't expect return", evidently meaning that he was 
receiving workers' compensation benefits, presumably due to 
his injuries in the August 2002 motor vehicle accident, and 
he did not expect to return to his employment as a claims 
adjuster.  He also stated that his highest gross earnings in 
his job had been $3500 to $4500 per month.  

In January 2003, a completed VA Form 21-4192, Request For 
Employment Information In Connection With Claim For 
Disability Benefits, was received from the veteran's 
employer, the insurance claims adjusting agency.  The 
information provided on the form included the facts that: the 
veteran performed work as an insurance claims investigator; 
the number of hours he worked were 8 to 12 hours daily and 40 
to 70 hours weekly; the amount he had earned during the 
preceding 12 months was $34,584.75; his beginning date of 
employment had been February 15, 1988, and his ending date of 
employment was "off on workmen comp"; the last day he 
worked was August 30, 2002; the reason he was not working was 
"on workers' compensation due to back injury suffered in 
auto accident"; he received sick pay with a gross monthly 
benefit of $1700; the veteran's first sick pay payment of 
$1700 was on September 15, 2002, and his sick pay benefits 
ended on December 31, 2002, with a final payment of $850.

On March 5, 2003, the veteran was seen by a staff 
psychiatrist at a VA outpatient clinic.  The treatment note 
for that visit included HPI [history of present illness], PPH 
[previous psychiatric history], PMH [past medical history], 
and MSE [mental status examination] sections, which did not 
contain any clinical findings or a medical opinion and thus 
need not be set forth in this decision.  The VA 
psychiatrist's reported assessment of the veteran on March 5, 
2003, as shown on the treatment note was: 
PTSD, recurrent major depression. R/O [rule out] Axis 
II disorder.  Increasing depression past several years.  
sees therapist regularly.  Denies benefit from Zoloft 
or Trazodone.  ? SE [side effect] appetite/weight gain.  
took Zanax 0.25 mg tid 10 days - no benefit.  

The treatment plan was for the veteran to continue to take 
psychoactive medication and to continue to attend individual 
and group therapy sessions.

In his March 2003 decision which is the subject of this 
appeal, the Decision Review Officer increased the schedular 
evaluation for the veteran's PTSD to 70 percent and then 
granted entitlement to TDIU on a schedular basis under the 
provisions of 38 C.F.R. § 4.16(a).

IV. Analysis

To decide the veteran's appeal on the issue of an earlier 
effective date for a grant of TDIU, the Board must determine 
the dates in his case which were the date of claim and the 
date entitlement arose.

With regard to the date of claim, the Board finds that the 
veteran's statement received November 27, 2002, did not 
constitute an informal claim of entitlement to TDIU because 
in that statement the veteran did not allege that he was 
unable to return to his job as an insurance claims 
investigator by reason of his sole service connected 
disability of PTSD, he did not assert that he was unable to 
obtain and retain substantially gainful employment due to 
symptomatology of PTSD, and he did not identify TDIU as a 
benefit which he was seeking.  An informal claim for a VA 
benefit must identify the benefit being sought.  See 
38 C.F.R. § 3.155(a) (2004).

The December 9, 2002, counseling session with a VA 
rehabilitation counselor, which resulted in a determination 
of the infeasibility of VA vocational rehabilitation and 
employment services in the veteran's case, did not constitute 
an informal clam for TDIU because it was not an outpatient or 
hospital examination to determine the severity of and 
functional loss attributable solely to the veteran's service 
connected PTSD without reference to his non-service connected 
back disorder and heart disease.  See 38 C.F.R. § 3.157(a), 
(b)(1) (2004).

Having found that no document received by VA prior to 
December 16, 2002, the date of receipt of the veteran's 
formal claim for TDIU, constituted an informal claim of 
entitlement to TDIU, the Board concludes that the date of 
claim for TDIU was December 16, 2002.  

The Board finds that the only probative evidence on the issue 
of whether a veteran whose sole service connected disability 
is a psychiatric disorder is precluded by that service 
connected disability (and without reference to any non-
service connected disabilities) from engaging in 
substantially gainful employment would be competent medical 
evidence.  As the record does not contain any finding or 
opinion by a psychiatrist, clinical psychologist, or other 
qualified mental health professional that the veteran was 
unemployable by reason of PTSD symptomatology prior to 
December 16, 2002, the Board finds that it was not factually 
ascertainable prior to the date of claim, December 16, 2002, 
that an increase in the severity of the veteran's PTSD so as 
to preclude substantially gainful employment had occurred.  
For that reason, the provisions of 38 C.F.R. § 3.400(o)(2) 
(2004) do not apply in this case.

With regard to the date on which the veteran's entitlement to 
the benefit of TDIU arose, the Board notes that the March 5, 
2003, treatment record of he veteran's visit with a VA staff 
psychiatrist on that day does not contain a finding or 
opinion by that physician that the veteran is unemployable by 
reason of PTSD symptomatology, nor does the record contain 
any subsequent finding or opinion by any mental health 
professional that the veteran is unemployable by reason of 
PTSD symptomatology.  There is thus no probative evidence of 
record showing that the veteran is entitled to a grant of 
TDIU, see 38 C.F.R. § 3.159(a)(1) (2004), and so, being 
unable to determine a date of entitlement to TDIU in this 
case, the Board must conclude that the veteran's entitlement 
to a grant of TDIU was not earlier than March 5, 2003, the 
effective date assigned by the agency of original 
jurisdiction.  

In written argument in support of the appeal received in 
August 2005, the veteran's representative argued that the 
veteran's employment by the insurance claims adjusting 
company had been marginal employment comparable to having a 
position in a sheltered workshop so as to entitle him to a 
grant of TDIU while he was still on the payroll of his 
employer.  The Board disagrees and finds this argument to be 
without merit.  There is no evidence that the veteran's 
employment by the claims adjusting company began in 1988 as 
anything other than competitive employment.  In letters to VA 
received in September and November 2002, the veteran's 
employer expressed dissatisfaction with his performance but 
did not report the work products which an employee in the 
veteran's position was expected to produce and whether the 
veteran had been meeting the production requirement.  The 
employer reported in January 2003 that the veteran had earned 
over $34,500 in the year prior to his August 2002 work-
related back injury after which he stopped working.  In any 
event, the applicable regulation provides that on the issue 
of whether an individual's employment should be considered 
marginal employment the nature of the employment and the 
reason for termination should be considered, see 38 C.F.R. 
§ 4.16(a) (2004), and, in the veteran's case, he had a 
responsible position in the private sector of the economy and 
there is no evidence of record that he was ever in fact 
terminated from that position by his employer.  

In sum, there is no basis in law or fact to allow an earlier 
effective date for the grant of TDIU in this case, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.159, 3.340, 3.400, 4.16 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to an effective date earlier than March 5, 2003, 
for a grant of TDIU is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


